COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


SAFELITE GLASS CORPORATION
AND
INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

v.   Record No. 1864-95-3                        MEMORANDUM OPINION *
                                                     PER CURIAM
RICKY LYNN CAMPBELL                               JANUARY 23, 1996


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Robert M. McAdam; Wooten & Hart, on brief), for
            appellants.

            (Rhonda L. Overstreet; Lumsden & Overstreet, on
            brief), for appellee.



     Safelite Glass Corporation and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that (1) Ricky Lynn

Campbell's ("claimant") testimony concerning his July 24, 1994

injury by accident was credible; and (2) claimant's herniated

disc at L4-L5 was caused by his July 24, 1994 injury by accident.

 Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.    Rule 5A:27.

                            I.   Credibility

     Employer argues that the commission should have disregarded

claimant's testimony on the grounds that (1) he described a

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
violent single truck accident, which is not corroborated by the

physical evidence and witnesses' testimony; (2) he told Dr.

Robert S. Widmeyer, his treating orthopedic surgeon, that he had

not suffered from back pain before the July 27, 1994 accident,

yet he testified that he suffered from back pain intermittently

after his 1991 surgery and before July 27, 1994; and (3) he

exaggerated his job requirements to Dr. Widmeyer by

characterizing them as "heavy work," when he actually spent the

majority of his work time driving a delivery truck.
     In weighing claimant's credibility and in rendering its

decision, the commission took these discrepancies into account.

However, the commission disregarded these discrepancies in light

of the opinion of Dr. James M. Vascik, the treating neurosurgeon,

who opined that claimant would have at least been severely

limited in his physical functions had the disc been herniated

before the accident.   There was no evidence that claimant's

physical functions were severely limited before the accident.

Although he complained of back pain before the accident, claimant

was able to work and did not appear to be in distress.   From this

evidence, the commission could reasonably conclude that Dr.

Vascik's opinion constituted the most persuasive evidence of when

claimant herniated the disc.

     "In determining whether credible evidence exists, the

appellate court does not retry the facts, reweigh the

preponderance of the evidence, or make its own determination of




                                 2
the credibility of the witnesses."     Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).    It is

well settled that credibility determinations are within the fact

finder's exclusive purview.     Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).       Based

upon this record, we cannot say that the commission erred in

finding that claimant was credible.

                          II.    Causation
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).

     In awarding compensation benefits to claimant, the

commission found as follows:
               This case turns, in part, on the extent
          of claimant's low back complaints on and
          before July 27, 1994, and prior to the
          automobile accident that evening. Two
          witnesses testified that he made extensive
          complaints of low back pain but that he was
          in no obvious distress. This evidence was
          not rebutted, as noted above. In this
          regard, we are impressed with Dr. Vascik's
          report that, if the claimant's disc had been
          herniated at that time, to the extent which
          was found on MRI after the accident, it would
          have been extremely difficult for him to
          function. We find this to be the persuasive
          evidence that the actual herniation was
          caused by the automobile accident. In so
          holding, we note that the claimant has


                                   3
            minimized or denied back pain prior to the
            industrial accident and apparently going back
            to 1991 when he underwent back surgery. At
            the same time, he may have overstated the
            physical effort required by his work in an
            effort to minimize his preexisting back
            condition and certainly overstated the extent
            of the accident. However, in the final
            analysis, all of this notwithstanding, Dr.
            Vascik reported that the claimant would have
            at least been severely limited in his
            physical functions had the disc been
            herniated prior to the industrial accident.
            Finding this most persuasive, the Opinion
            appealed from is AFFIRMED . . . .

     In its role as fact finder, the commission was entitled to

weigh the evidence and to accept Dr. Vascik's opinions.

Claimant's testimony, along with Dr. Vascik's opinions,

constitute credible evidence to support the commission's

decision.   Based upon this evidence, the commission could

reasonably infer that claimant's injury by accident on July 27,

1994 caused his herniated disc and resulting disability.     "Where

reasonable inferences may be drawn from the evidence in support

of the commission's factual findings, they will not be disturbed

by this Court on appeal."    Hawks v. Henrico County Sch. Bd., 7
Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).

     For the reasons stated, we affirm the commission's decision.

                                      Affirmed.




                                  4